Citation Nr: 0004820	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of burn to 
the right thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1945 
to October 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claim. 


FINDING OF FACT

There is no medical evidence showing that the appellant 
currently has any residuals from the inservice burn to the 
right thigh, and the claim for service connection is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for residuals of burn to the 
right thigh is not well grounded, and there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of service medical records; private medical records 
from Baptist Medical Center and from an unidentified 
physician; reports of VA examinations conducted in 1999; a 
statement from the appellant's wife; and the appellant's 
contentions, including those raised at a personal hearing in 
1998.  The pertinent evidence is discussed below.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is provision that veteran "may utilize" because it provides 
"a substitute way" of proving service connection)).

The appellant is claiming service connection for residuals of 
a burn to the right thigh.  His service medical records 
showed that he incurred a second-degree burn to the anterior 
and lateral surface of the right thigh.  He now complains of 
right thigh/leg pain and feels he has nerve damage.

Despite the fact that the appellant incurred a burn to the 
right thigh during service, there must be current, 
ascertainable residuals from that injury in order to warrant 
service connection.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability there can be no valid claim").

In this case, the medical evidence does not show any current 
residuals from the inservice burn to the right thigh.  Upon 
separation from service, examination showed no abnormalities.  
The appellant underwent extensive VA physical examinations in 
1999, and the examiners concluded that (a) there was no 
evidence of nerve damage, and (b) the inservice burn had 
healed without any evidence of skin contracture, scars, 
atrophy, etc.  His complaints are symptoms only and do not 
constitute a diagnosed medical disorder.  See Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet. App. December 29, 1999) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
There have been no objective findings of pathology or 
abnormalities concerning the appellant's right thigh. 

The appellant has not alleged that he has experienced 
continuous symptoms since service.  In fact, he denies 
experiencing any symptoms referable to the right thigh prior 
to 1988.  Therefore, it is reasonable to conclude that the 
inservice burn to the right thigh was an acute and transitory 
condition that had resolved.  There is no indication in the 
record that the appellant's complaints more than 40 years 
after service are related to the inservice injury or that he 
currently has any ascertainable disorder resulting from that 
injury.  According to his statements, he did not seek 
treatment for the alleged right thigh disorder until 1983 
when he was seen by Dr. Bedford Smith.  Dr. Smith's records 
have been destroyed, but such records would not be relevant 
in any case, since they would fail to establish that the 
appellant currently has residuals of the inservice injury. 

The only evidence linking the claimed condition to the 
appellant's military service consists of his current 
statements.  However, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical diagnosis or causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The statement from the appellant's spouse that he 
"still has trouble" with the right leg is also not 
sufficient to well ground this claim because there is no 
indication that she possesses any medical expertise.  
Therefore, the Board concludes that this claim is not well 
grounded.

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim. 

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim for service 
connection for residuals of a burn to the right thigh is 
plausible, the claim must be denied as not well grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to service connection for residuals of a burn to 
the right thigh is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

